SMITH, J.
The record for review in this case was settled March xi, 1916. On March 23, 1916, notice of appeal and an undertaking on appeal were served on defendant’s attorneys, and on March 27, 1916, upon the clerk of courts of Bon Homme county, and filed- the same date. On April 1, 1916, a certified copy of the notice of appeal was filed in this court, and the undertaking on appeal was filed May 3, 1916. Since that date no ■briefs, stipulation, or other papers in the case have been filed in this court.
Under the rule and decisions of this couit, the appeal will ■be deemed abandoned, and the judgment of the trial court is affirmed.